Case: 1:21-cv-00031-DAP Doc #: 1 Filed: 01/06/21 1 o0f3. PagelD#: 1

UNITED STATES OF AMERICA NORTHERN DISTRICT COURT OF OHIO
FEDERAL COMPLAINT

CASE NO:

0031

Plaintiff

spend
as
emi
cy
ae :

Ketra Whitfield

 

14B Stones lane : IUIDGE Ay i ST- T°
Spokane, Mo 65754 .
V. MAG. JUDGE RUIZ

Defendants

Cuyahoga County Public Library Foundation
Serve to: A.G.C. CO.

127 PUBLIC SQUARE

SUITE 2000

CLEVELAND OH 44114

Defendants

Beachwood Police Department

2700 Richmond Rd

Beachwood, OH 44122

STATEMENT OF CLAIM

Ketra Whitfield, claimant herein, files this lawsuit against Cuyahoga County Public Library and
Beachwood Police Department

PARITIES AND JURISDICTION

1. This is an action for injunctive relief and damages based upon the violation of the plaintiff's
rights under the first and fourteenth amendment to the United States constitution. Jurisdiction
exists based on questions of federal constitutional law.

FACTS
Case: 1:21-cv-00031-DAP Doc #: 1 Filed: 01/06/21 2 of 3. PagelD #: 2

Ms. Whitfield entered the Cuyahoga County Library Beachwood Branch on August 24, 2020 to use the
computer and make some faxes.

Ms. Whitfield was approached by a librarian and told that she must wear a “mask” over her face in order
to utilize the library. Ms. Whitfield explain that she has a medical condition that prevents her from
wearing such a mask.

The librarian then told Ms. Whitfield that she must wear the “mask” or leave the library.

Ms. Whitfield then explains to the librarian that as a taxpaying citizen she has a right to use the library
without being forced to wear a mask as it is against her religious beliefs and would exacerbate her
medical condition.

The librarian then calls the police. The police show up within minutes and tell Ms. Whitfield that she
must leave the library at once or put on the “mask.” Ms. Whitfield again refuses to put on the mask she
is then physically assaulted by police and placed in handcuffs on the ground.

At this point, Ms. Whitfield is very confused as to why she has to be physically attacked and arrested for
not wanting to wear a mask when the first and fourteenth amendments are suppose to be honored
regardless of any other rules imposed because the United States constitution is supposed to be the
“highest law of the land.” If the mask is about “health and safety” why is Ms. Whitfield being forced to
wear it even though she explained to the librarian and police that she has a medical condition that
prevents her from wearing it. And why would she need to physically be assaulted for refusing to wear it.

Ms. Whitfield is taken to University Hospital where she was detained for 4 days on suspicion of mental
illness for not wanting to wear the mask. Why is wearing of the mask so important that if one refuses to
do so they wouid be considered “mentally ill”. This is evidence that wearing of the mask is not just about
being afraid of getting sick but instead a symbolic ritual being forced on every human being regardless of
medical condition or religious beliefs.

Ms. Whitfield was assaulted and strap down to a bed by hospital staff that injected Ms. Whitfield with
needles in her arm and nose against her explicit instructions not to do so.

Ms. Whitfield was released from the hospital after 4 days without much explanation as to why she was
there other than not wanting to wear the mask.

Covering up of the face is against Ms. Whitfield’s religious beliefs not to mention it is a hazard for her
medical health.

Requiring someone to wear a mask to cover up their face in order to utilize a public facility is not only
ridiculous and dehumanizing but a direct violation of both the first and fourteenth amendment to the
United States Constitution.

 
Case: 1:21-cv-00031-DAP Doc #: 1 Filed: 01/06/21 3 of 3. PagelD #: 3

COUNT 1 (FOURTEENTH AMENDMENT VIOLATION)

42 U.S.C. § 1983 — Civil action for deprivation of rights

The plaintiff had a right to use this public facility without being forced to wear a mask. The plaintiff has a
right to persons according to the United States constitution and thus as a right to choose what and what
not to wear on her face. The plaintiff was deprived of her basic human rights when she was forced to
leave the library, assaulted and arrested for wearing the mask. The United States Constitution is
supposed to be upheld as the highest law of land and supersedes any other rules imposed such as
requiring one to wear a mask to use a public facility.

COUNT 2 (FIRST AMENDMENT VIOLATION)
42 U.S.C. § 1983 — Civil action for deprivation of rights

The plaintiff has a right to freedom of religion as well as freedom of speech. The defendants violate both
when the plaintiff was forced to leave the library and arrested. Covering up of the face is a very symbolic
message. Freedom of speech may be exercised in a direct (words) or a symbolic (actions) way. Under the
first amendment to the constitution the plaintiff has a right to choose which message to wear on her
body. The right to freedom of speech allows individuals to express themselves without government
interference or regulation and thus requiring one to cover their face is a direct violation of that right.

Covering up of the face is against the religious beliefs of the plaintiff and thus the defendants violated
the plaintiff's right to freedom of religion. The free exercise clause prohibits the interference with a
person’s practice of religion.

RELIEF
WHEREFORE, Plaintiffs request of this Court the following equitable relief:

1. Compensatory damages in the amount of $468 together with attorney fees and court costs
2. Punitive damages in the amount of $20,000
3. Such other and further relief as this Court may deem necessary or proper.

SUBMITTED,
KETRA WHITFIELD
PATED THIS 224 DAY OF NOVEMBER

Re. PLL

we

 

 
